UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7743



In Re: GEORGE MILLER,

                                                        Petitioner.




        On Petition for Writ of Mandamus.   (CA-99-692-5)


Submitted:   May 13, 2003                   Decided:   May 21, 2003


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      George Miller petitions for a writ of mandamus alleging that

the district court has unduly delayed acting on his 28 U.S.C.

§ 2254 (2000) petition. He seeks an order from this court directing

the district court to act. After Miller filed the instant mandamus

petition, the district court entered an order denying relief on

Miller’s habeas petition.      Accordingly, we deny Miller’s mandamus

petition as moot but grant his motion to proceed in forma pauperis.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                          PETITION DENIED




                                    2